Citation Nr: 1453685	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-21 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Los Angeles, California


THE ISSUE

Entitlement to an effective date prior to September 28, 2005, for the award of service connection for depressive disorder with anxiety disorder.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, attorney


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1970 to December 1972.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDINGS OF FACT

1.  On September 28, 2005, the Veteran submitted a claim for entitlement to service connection for depression and anxiety.

2.  Prior to September 28, 2005, there was no formal claim, informal claim, or written intent to file a claim for service connection for depression and anxiety.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 28, 2005, for the grant of service connection for depressive disorder with anxiety disorder have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.151, 3.155, 3.157, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The earlier effective date appeal arises from the Veteran's disagreement with an effective date following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, post-service VA medical records, post-service private medical records, and documents showing the history of the Veteran's past and current VA claims.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  The Veteran has not alleged that there are any outstanding records.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Earlier Effective Date

The Veteran contends that the effective date for the grant of service connection for depressive disorder with anxiety disorder should be earlier than September 28, 2005.
Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

An application for VA compensation must generally be a specific claim in the form prescribed by the Secretary, i.e., VA Form 21-526. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication received from the claimant (or specified individuals) that indicates an intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

When there is an approximate balance of positive and negative evidence regarding any matter material to the resolution of a claim, all reasonable doubt will be resolved in favor the claimant.  38 U.S.C.A. § 5107.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date earlier than September 28, 2005, for the grant of service connection for depressive disorder with anxiety disorder.

In June 2006, the Board issued a decision in the Veteran's claim for an increased rating for coronary artery disease (CAD).  In that decision, the Board referred the issue of service connection for depression and anxiety to the RO for adjudication.  The Board referred the issue because the Veteran had submitted a letter to the Board wherein he claimed that his diabetes and CAD had caused his depression and anxiety.

The RO subsequently adjudicated the issue of service connection for depressive disorder with anxiety disorder.  The RO granted service connection in a rating decision in January 2011 and provided an effective date of September 28, 2005.  This date was used because it was the date the Veteran's letter was received by the Board.

Applying the pertinent VA regulation (38 C.F.R. § 3.400) to the facts, it is clear that an effective date earlier than September 28, 2005, is not warranted for the grant of service connection.  The record contains no document or correspondence dated prior to September 28, 2005, that constitutes a claim for service connection.  There is no evidence or statement dated before September 28, 2005, that can be construed as a formal or informal application for service connection for depressive disorder with anxiety disorder.

The Veteran and his representative argue that a contracted VA examination report from September 2002 should be the effective date.  The Board notes that in the June 2006 Board decision, which referred the issue of service connection to the RO, the September 2002 examination was mentioned.  However, the previous Board decision noted the examination as evidence of depression in the claims file, not as a date of claim.  The Veteran did not indicate an intention to file a claim at the time of the September 2002 examination.  Further, he did not file a claim until September 28, 2005.

The September 2002 examination report merely showed that the Veteran had demonstrated depression and the examiner noted it was related to the Veteran's CAD and diabetes.  See Brannon v. West, 12 Vet. App. 32, 35, (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the [claimant] to seek...service connection...").  The Board acknowledges that the medical professional the Veteran saw in September 2002 was a contracted VA medical professional; however, that is not equivalent to showing an intent that the Veteran was filing a claim for entitlement to service connection for depression and anxiety.  See id. at 33 (Veteran had reported anxiety as a result of the service-connected skin disorder and Court found it was not an informal claim for secondary service connection for a psychiatric disorder).
Further, in MacPhee v. Nicholson, the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) found that the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. § 3.157.  Rather, the Federal Circuit found that "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  Id. (emphasis added); see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established"); see also 38 C.F.R. § 3.155(a) ( "Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs... may be considered an informal claim. Such informal claim must identify the benefit sought.").  In other words, case law and VA regulations are clear that a VA medical record does not constitute an informal claim except for when the disability being treated was already service connected.  In the current case, the Veteran was not service connected for depression and anxiety in September 2005.

The Federal Circuit's finding that a medical report would be considered an informal claim only when such report related to treatment of a disability which service connection had already been established was in response to that appellant's argument that VA should have given a sympathetic reading to that veteran's claim by determining all potential claims raised by the evidence.  459 F.3d at 1327-28.  Even accepting that VA must give a sympathetic reading to all potential claims, the Federal Circuit stood firm in holding that a VA treatment record cannot constitute an informal claim for service connection.  The holding in MacPhee is on point to the facts in this case.  Thus, the Board finds that the September 2005 examination report was not an informal claim for compensation benefits.

As the preponderance of the evidence is against the claim for an effective date prior to September 28, 2005, for the grant of service connection for depressive disorder with anxiety disorder, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
ORDER

Entitlement to an effective date prior to September 28, 2005, for the award of service connection for depressive disorder with anxiety disorder is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


